Appellant renews his complaint of the argument of the District Attorney. We have given the matter careful consideration and can add nothing to what we said in our original opinion on this point. There is also complaint of the fact that the court below failed to charge on what is thought to be the affirmative theory of the defense. The exception to the court's charge on this particular point is as follows: "Further, the court does not instruct the jury relative to the law and facts governing the possession in this case." This is not specific, does not point out any particular part of the charge which is error by reason of incorrect expression or omission. Our statute requires that the exception to the court's charge, in order to call for review at our hands, must be in writing and it must distinctly *Page 58 
specify each ground of objection. The exception referred to appears to us insufficient to call the court's attention to what we understand is now being urged as appellant's defense, viz.: that he did not possess the liquor found in the old Downing house. Neither one of the three special charges requested presented any affirmative theory that would call the attention of the court or the jury to the fact that appellant was contending that he did not have possession of said liquor. The refusal of the special charges asked by appellant appears to have been satisfactory to him as he made no exception to such refusals in any case, and no exception thereto appears in the record either by notation on the refused charges or by separate bill.
Being unable to agree with any of the contentions made by appellant, the motion for rehearing will be overruled.
Overruled.